Citation Nr: 1309319	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  10-07 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral foot condition.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to special monthly compensation based on loss of use.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from January 22, 1962 to June 14, 1962.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In July 2011, the Board reopened the Veteran's claim for service connection for bilateral pes planus, and remanded the claim on the merits, along with the claim for service connection for erectile dysfunction and for entitlement to SMC for additional development.

The evidence shows that the Veteran has been diagnosed with multiple bilateral foot disabilities.  The United States Court of Appeals for Veterans Claims (Court) has held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of the Court's decision in Clemons, the Board has re-characterized the bilateral foot issue on appeal as entitlement to service connection for a bilateral foot condition.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The issue of entitlement to service connection for a bilateral foot condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The only medical opinions addressing a nexus between erectile dysfunction and the Veteran's service-connected mental disorder, to include medications taken for treatment thereof, weigh against the claim.  
2.  The Veteran does not suffer from the loss of use of a creative organ due to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction, claimed as due to medications taken for a service-connected mental disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).

2.  The criteria for special monthly compensation based on the loss of use of a creative organ have not been met. 38 U.S.C.A. §§ 1114(k), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a March 2009 letter and in a September 2011 letter.
 
The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent October 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations and opinions with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Service connection 

II.  Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2012). 
	
Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury. Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448(1995); 38 C.F.R. § 3.310(b). 

Initially, the Board notes the evidence does not show, nor does the Veteran allege, that erectile dysfunction began in service or within his first post-service year.  Thus, service connection on a direct basis is not warranted.  Instead, the Veteran is seeking service connection for erectile dysfunction due to medications taken for his service-connected dysthmia disorder. 

VA mental health records show that the Veteran is prescribed medications for the treatment of his service-connected mental health disorder.  There is no indication in these records that the medications prescribed can cause erectile dysfunction.  

The Veteran was seen in May 2009 by a VA physician for his erectile dysfunction claim.  The examiner provided an opinion that indicates the Veteran has several risk factors for erectile dysfunction that are not related to his service: age, obesity, hypertension and low testosterone levels.  The examiner stated on the one hand that he would have to resort to mere speculation to determine if dysthymia "otherwise influenced report of ED [erectile dysfunction] 15 years ago but is only one of several issues @ this time." On the other hand, the examiner wrote that if the Veteran's medication was "not prescribed until 2003 it would not likely be cause of ED for prior 10 years." In the July 2011 remand, the Board noted that the examiner's opinion was somewhat confusing and instructed that the claims folder be returned to the examiner for an additional opinion.

In September 2011, the VA examiner provided his medical report and opinion, after a review of the claims folders.  He found that the Veteran's erectile dysfunction was first noted in the diagnosis list in 1999 and that he was prescribed Viagra in 2000.  Prior to 1999, the Veteran had already endured extensive pain from musculoskeletal conditions and joint replacements.  A review of the records revealed that in 1983, the Veteran had a 3 year old child, thus, indicating that he did not have erectile dysfunction in the 1980 time frame.  The Veteran had EMG proof of radiculopathy r/t lumbar spine in 1989. At the time of the 2009 examination, the Veteran had several risk factors for erectile dysfunction including chronic pain, age, obesity, hypertension, and now documented low testosterone.  Notes from the mid to late 1980s notes obesity, chronic pain, and hypertension.  The VA examiner stated that he cannot find any evidence of medication being prescribed for mental health conditions prior to 2003, several years after erectile dysfunction was diagnosed and included in the problem list.  Therefore, the VA examiner opined that medication for a mental health condition did not cause did not cause nor aggravate the claimed erectile dysfunction condition. The VA examiner noted that this is similar to the opinion he provided in the 2009 examination.  

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence weighs against the claim.

In this regard, the only medical opinions to address the etiology of the Veteran's erectile dysfunction weigh against the claim.  Significantly, the Board finds that the May 2009 VA examiner who provided the initial opinion and then clarified his opinion in an August 2011 addendum constitutes probative evidence on the medical nexus questions-based as it was on a thorough review of the Veteran's claims file and an examination with discussion of the Veteran's pertinent medical history and assertions.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).   The Board finds that the August 2011 opinion clarifies the prior May 2009 opinion and the examiner has provided a sufficient basis for his opinion.  Significantly, moreover, neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for erectile dysfunction on a secondary basis.  The Board also points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

In addition to the above, the Board has also considered the Veteran's and his representative's statements in support of his claim.  However, there is no indication that the Veteran or his representative possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Consequently, their statements regarding the claimed disability are insufficient to establish a nexus to the Veteran's service-connected dysthmia disorder and the medications taken for treatment.  The Board notes that under certain circumstances lay statements may, however, serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Here, however, the Board finds no basis for concluding that a lay person would be capable of establishing the etiology of the Veteran's erectile dysfunction in the absence of specialized training. 

Accordingly, the evidence of record does not show that the Veteran's erectile dysfunction is due to medications taken for his service connected mental health disorder.  As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in favor of the appellant, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56  (1990). 

III.  Special monthly compensation

Special monthly compensation is a statutory award in addition to awards based on the schedular evaluations provided by the diagnostic codes in the VA Rating Schedule. Claims for special monthly compensation, other than those pertaining to one-time awards and annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k)-(s) and 38 C.F.R. §§3.350 and 3.352.

Special monthly compensation is payable at a specified rate if the veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k), 38 C.F.R. §3.350(a).  Loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ.  Loss of use of one testicle will be established when examination by a board finds that: (a) The diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle, or (b) The diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle; or (c) If neither of the conditions (a) or (b) is met, when a biopsy, recommended by a board including a genitourologist and accepted by the veteran, establishes the absence of spermatozoa. When loss or loss of use of a creative organ resulted from wounds or other trauma sustained in service, or resulted from operations in service for the relief of other conditions, the creative organ becoming incidentally involved, the benefit may be granted.  38 C.F.R. § 3.350(a)(1)(i-ii).

In this case, the evidence does not suggest that the Veteran is missing either testicle or that he has sustained the loss of use of one testicle.  In addition, as explained above, the preponderance of the evidence is against a finding that the Veteran has erectile dysfunction as a result of a service-connected disability.  As such, special monthly compensation based on loss of use of a creative organ must be denied. 


ORDER

Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected dysthmia disorder and/or medications prescribed for treatment, is denied.

Entitlement to special monthly compensation for loss of use of a creative organ is denied.



REMAND

Unfortunately, the Board finds that another remand is necessary prior to further appellate review of the claim for service connection for a bilateral foot condition.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

In the July 2011 remand, the Board found that a May 2009 examination report was inadequate.  Specifically, the Board noted that while the May 2009 VA examiner provided an opinion that the Veteran's pre-existing bilateral foot condition was "temporarily aggravated" during service, such finding of "temporary aggravation" confuses the legal issue raised by the claim.

In this regard, the issue in regards to the Veteran's claim for service connection for a bilateral foot condition is (1) whether there was clear and convincing evidence that any bilateral foot condition existed prior to the Veteran's active service, and (2) if so, whether any preexisting bilateral foot condition was aggravated during service.

Pursuant to the Board's remand instructions, in September 2011, the Veteran was afforded an additional VA examination.   The examiner noted that the Veteran's entrance physical examination report for service showed mild pes cavus.  In addition, there was a treatment note in service for athlete's foot and for evaluation of pain in the foot and ankle under the fourth hammertoe, which was treated with shoe inserts.  The Veteran reported that he did not have foot pain prior to service.  The examiner diagnosed the Veteran with several foot conditions to include:  bilateral pes cavus; right foot degenerative joint disease, hammertoe, status post amputation of the second toe; left foot hammer toe; and osteomyelitis and evidence of inflammation of the right third toe.  In the diagnoses section, the VA examiner opined that the arthritis of the Veteran's right foot is at least as likely as not due to the aggravation of his pre-existing pes cavus, worsening of his preexisting pes cavus in the bilateral feet.  In addition, he opined that the ulcerations, osteomyelitis, open areas noted and decreased sensation currently are less likely to be related to the foot pain he had when he was in service.  

The VA examiner then continued with the opinion that it is less likely that his bilateral foot condition is secondary to the foot pain the Veteran had when he was in service.  In his explanation, the VA examiner stated that the Veteran's current osteomyelitis is secondary to the open areas due to decreased sensation in bilateral feet which is due to heredity sensory and motor polyneuropathy and not due to the foot pain he had when he was in service.  In support, he referenced an EMG showing sensorimotor neuropathy in a stocking glove pattern indicating this is a hereditary process and also the Veteran had stated his mother had a similar condition, which makes it more likely to be heredity issues.  He did not think the temporary aggravation of the pain, due to his pes cavus in service, led to the decreased sensation and the ulcerations and osteomyelitis he is currently having.  He then concluded that he did not think that his pre-existing condition was aggravated during active duty beyond the natural progression for the above reasons.  Thus, the current diagnosis of osteomyelitis, pes cavus, and bilateral hammertoes currently manifested by the Veteran was caused by or incurred during active service.  He further concluded that it is at least as likely that there is a temporary aggravation of the foot pain due to the preexisting pes cavus, there was temporary aggravation due to the increasing activity when he was in service, but there was no permanent worsening noted due to his service.  

In an August 2012 deferred rating, the RO found that the September 2011 VA examination report provided conflicting opinions.  In this regard, the Board notes that the September 2011 examiner opined that the arthritis of the right foot is at least as likely as not due to the aggravation of the pre-existing pes cavus, but then opined that there was only temporary aggravation of the pain from the Veteran's pre-existing condition, but no permanent worsening due to service.  It was noted that a clarifying opinion was to be obtained from the September 2011 VA examiner.

However, in October 2012, an independent medical opinion was obtained from a different medical examiner.  This examiner noted a review of the claims file and that the Veteran's entrance examination correctly diagnosed pes cavus (high arched) feet, stated as mild and without problems.  The examiner opined that the claimed condition, pes planus right foot to include pes cavus and hammertoe of the left foot is less likely than not incurred in or caused by the Veteran's service.  The examiner also opined that the Veteran's pes cavus foot constructs are less likely than not incurred in or caused by his service.  Then she disputes the September 2011 VA examiner's finding that polyneuropathy is hereditary, stating that it is acquired over time and can be idiopathic due to systemic disease or injury.   She concluded that there is no reasonable possibility that any evidence substantiates the claim for service connection of the feet.  

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service. The term noted denotes only conditions that are recorded in examination reports. The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  38 C.F.R. § 3.304(b)(1) (2012). 

Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that such disease or injury was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254   (1999) (clear and convincing burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden than clear and unmistakable evidence).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.   Cotant v. West, 17 Vet. App. 116 (2003).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.

The Board finds that the September 2011 and the October 2012 opinions are not dispositive, because they do not use the standard incorporated in the law.  The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.  VAOPGCPREC 3-2003.  Furthermore, the September 2011 VA examiner has provided a conflicting opinion in that he initially found that the arthritis of the Veteran's right foot was at least as likely as not due to the aggravation of his pre-existing pes cavus, worsening of his preexisting pes cavus in the bilateral feet and then concluded that he did not think that his pre-existing condition was aggravated during active duty beyond the natural progression.  The October 2012 examiner appears to find that the Veteran had bilateral pes plavus of the feet, but never provides the requested conclusion when providing an opinion.  Further, the October 2012 examiner does not address the September 2011 VA examiner's opinion in regards to the Veteran's arthritis of the right foot.  

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Veteran must be afforded an additional VA examination and opinion, that addresses whether there is clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that such disease or injury was not aggravated by service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination, by a qualified examiner who has not previously examined the Veteran.  The examiner must review the claims file and must note that review in the report.  A complete rationale for all opinions expressed should be provided.  The examiner should consider all of the medical and lay evidence of record and should provide the following information:

(a)  The examiner should clearly identify each diagnosed foot condition, whether left, right or bilateral; then

(b)  The examiner should opine whether any diagnosed foot condition (left, right, or bilateral) clearly and unmistakably existed prior to the Veteran's entry into service.  This should include a discussion of the notation of bilateral pes cavus on the Veteran's entrance examination in November 1961.  

(c)  IF any diagnosed foot or bilateral foot condition clearly and unmistakably existed prior to the Veteran's  entry into service, the examiner should then opine whether there is clear and unmistakable evidence that the preexisting foot or bilateral foot condition did not increase in severity during service. 

In providing this opinion, the examiner should reconcile his conclusion with that of the September 2011 VA examiner's opinion that the arthritis of the Veteran's right foot is at least as likely as not due to the aggravation of his pre-existing pes cavus.

(d)  If any preexisting foot or  bilateral foot condition underwent an increase in disability during service, was the increase in disability beyond the natural progress of the disease.  

(e)  If the examiner determines that any diagnosed foot or bilateral foot condition did not clearly and unmistakably exist prior to service, then the examiner should opine whether it is at least as likely as not (i.e. a 50 percent or greater probability) that any current foot condition had its onset during service, or is related to any event of service?   

In providing the above opinions, the examiner is requested to reconcile his findings with those in the May 2009, September 2011, and October 2012 VA medical examination reports. 

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  Then, review the claims file and ensure that all of the foregoing development actions have been completed in full.   If the requested medical report does not include adequate responses to the specific opinions requested, the report must be returned to the examiner for corrective action.  See also Stegall v. West, 11 Vet. App. 268 (1998). 

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


